Citation Nr: 0614806	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 7, 1977, 
to July 11, 1977.

The appellant initially filed a claim for service connection 
for paranoid schizophrenia in April 1980.  In May 1980, the 
RO denied service connection based on a determination that 
the condition pre-existed service and was not aggravated 
therein.  However, the record shows that the RO sent the 
appellant a letter in June 1980 erroneously informing him 
that service connection had been granted for schizophrenia, 
albeit at a disability rating of less than 10 percent and 
therefore noncompensable.  Believing that service connection 
had been granted, the appellant filed a claim for a "higher 
rating" in February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision that denied 
service connection for schizophrenia.  The appellant filed a 
Notice of Disagreement (NOD) in November 2000, and the RO 
issued a Statement of the Case (SOC) in November 2002.  The 
appellant filed a substantive appeal via VA Form 9 (Appeal to 
the Board of Veterans' Appeals) in December 2002.

In September 2004, the Board also characterized the claim as 
a de novo claim for service connection, and remanded the 
matter to the RO, via the Appeals Management Center (AMC), 
for additional action.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the November 2005 Supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.

In March 2004, the appellant testified during a 
videoconference hearing before a Veterans Law Judge ; a  
transcript of the hearing is of record.  

In March 2006, the Board notified the veteran that the 
Veterans Law Judge who presided during his hearing is no 
longer with the Board, and that he is entitled to another 
hearing, if so desired.  In March 2006, the veteran replied 
in writing that he declined another hearing.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was first diagnosed with paranoid 
schizophrenia during his military service.

3.  An Army Medical Board determined that the schizophrenia 
pre-existed military service; such also noted in a medical 
treatment record dated one month after the appellant's 
discharge from service.

4.  Army physicians concluded that the veteran's 
schizophrenia was not aggravated in service, and in the only 
post-service medical opinion on the question of in-service 
aggravation, a VA examiner opined that it is unlikely that 
the appellant's two months of military service would have 
negatively contributed to his pre-existing schizophrenia in a 
lasting way.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005) 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.


In a March 2002 letter, the RO generally notified the 
appellant of VA's responsibilities to notify and assist him 
in his claim, and invited the veteran to provide information 
and evidence in support of his claim; this information was 
reiteriated in a July 2002 letter.  Through the March 2000 
rating decision on appeal, the July 2002 SOC and the November 
2005 SSOC, the RO notified  the appellant and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the appellant was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.
In the March 2002 letter, the RO requested specific 
information from the veteran, and explained that it would 
obtain records from identified VA facilities, as well as 
private records for which he provided information and 
evidence.  The RO also invited the veteran to submit 
statements from individuals who know of his condition (which 
he has provided).  In the July 2002 letter, the RO identified 
evidence that it had received pertinent to the claim, and 
reiterated the information previously provided concerning any 
outstanding private and VA records the appellant wanted the 
RO to obtain.  Post-remand, an October 2004 AMC letter again 
invited the veteran to identify or submit evidence pertinent 
to the claim.  The Board finds that these documents satisfy 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to him (noted above), the Board 
finds that the veteran has, essentially, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, and on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  This is logical, since the rating decision was 
issued prior to enactment of the VCAA.  However, the Board 
finds that t, in this appeal, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In this case, as indicated above, the 
appellant had full opportunity to identify or furnish 
evidence pertinent to his claim after issuance of various 
documents identified above, to include the rating decision on 
appeal, the SOC, and various RO notice letters.  Moreover, 
after the AMC's October 2004 letter providing yet another 
opportunity for the appellant to identify and/or furnish 
evidence pertinent to his claim, and additional documents 
were associated with the claims file pursuant to the Board's 
remand, the RO readjudicated the appellant's claim more than 
one year later, as reflected in the November 2005 SSOC.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  While 
the RO has not provided any notice pertaining to disability 
rating or effective date, the Board's decision herein denies 
the appellant's claim for service connection.  As no 
disability rating or effective date is being assigned, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, Social Security Administration (SSA) disability 
file, and treatment reports from several non-VA medical 
providers (Roanoke-Chowan Mental Health Center, Terrell State 
Hospital, and Cherry Hospital).  The appellant has identified 
no other medical providers, including any VA medical centers, 
which may have relevant records.  The appellant was afforded 
a VA medical examination in conjunction with his claim for 
service connection, and the report of that examination is of 
record.  The transcript of the appellant's Board hearing also 
is of record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By 
"clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that the disease and injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedential 
decisions of the General Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  The Federal Circuit Count held in Wagner that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.

In this case, the appellant reported to his military medical 
examiners in May 1977 that he had never been treated for a 
mental condition or for nervous trouble of any sort; his 
medical examination report in May 1977 noted psychiatric 
evaluation as "normal."  In June 1977 the appellant was 
noted in military treatment records as exhibiting "bizarre 
behavior" and he was diagnosed with paranoid schizophrenia.  
The examining physician (the record does not show whether or 
not he was a psychiatrist) noted the date of onset as March-
April 1977, immediately prior to enlistment, noting the 
appellant's mother reported the appellant began to exhibit 
unusual behavior in April 1977.  The Army physician opined  
that the schizophrenia EPTS (Existed Prior to Service) and 
was not aggravated by service.   

The Board notes, at this point, that the appellant's mother 
submitted a letter to VA in March 2004 stating that she does 
not recall having talked to anyone in the military while the 
appellant was hospitalized, or having talked about his 
behavior.  The Board does not doubt the sincerity of the 
appellant's mother; however, her memory of an event 30 years 
previously is inherently less credible than a specific and 
detailed contemporaneous clinical note by a medical provider.  

A service medical board in June 1977 substantiated the 
diagnosis of paranoid schizophrenia, not in line of duty, 
EPTS, and not service-aggravated; the medical board report 
was signed by three Army physicians, one of whom was the 
physician who had made the recent diagnosis.  The appellant 
was thereupon discharged under the Expeditious Discharge 
Program.

The appellant received treatment for latent type 
schizophrenia at Roanoke-Chowan Mental Health Center 
beginning in August 1977, one month after his discharge from 
service.  During his initial interview at that facility, he 
reported that his auditory hallucinations began just before 
he enlisted in the Army.  

The Board finds that the aforementioned evidence clearly and 
unmistakably shows that the appellant's schizophrenia existed 
prior to his enrollment in military service.  Three Army 
physicians agreed that the condition pre-existed service, and 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The appellant's statement to the 
Roanoke-Chowan interviewer immediately after his discharge 
from service provides objective confirmation that the onset 
of symptoms began prior to enlistment, even though the 
condition was not diagnosed until military service.  

The remaining question, then, is whether veteran's pre-
existing condition was aggravated during service.  On this 
question, the three Army physicians referred to above all 
concurred in the opinion that the condition was not 
aggravated by military service.  Post-service, a September VA 
medical examiner that opined that is s unlikely that the 
appellant's two months of military service would negatively 
contribute to his schizophrenia in a lasting way, 
particularly if the schizophrenia was determined to be a pre-
existing condition.  The VA examiner formulated his diagnosis 
and opinion after reviewing the appellant's chart and 
interviewing the appellant at length.  The examiner supported 
his opinion by noting that the appellant recalled his 
military service fondly at times, and experienced no traumas 
during his two months of military service that would quality 
for a freestanding psychiatric diagnosis.  Significantly, 
neither the appellant nor his representative has presented, 
identified, or even alluded to the existence of any contrary 
medical opinion (i.e., one indicating that the appellant's 
pre-existing disability was, in fact, aggravated by service).

Accordingly, the Board finds that the medical opinions of the 
VA and Army examiners constitute clear and unmistakable 
evidence that the appellant's preexisting psychiatric 
disorder was not permanently aggravated during his military 
service.  

Thus, the presumption of soundness is rebutted, and the 
medical record precludes any finding of in-service 
aggravation so as to support a grant of service connection.  
Simply stated, the medical evidence establishes that there is 
no relationship between the appellant's current acquired 
psychiatric disorder and service.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions, to include those advanced during 
his Board hearing, that military service caused his condition 
to worsen.  Specifically, the appellant testified that he had 
no psychiatric symptoms prior to service, and that 
psychiatric manifestations (isolation, sleeplessness, memory 
lapses, disorientation, sleepwalking, and talking to himself) 
began during basic training.  The appellant testified that 
the stresses of basic training (yelling and screaming, racial 
discrimination, and a stressful experience at the rifle 
range) induced or aggravated his mental disorder.  

The appellant certainly is competent to report his own 
symptoms and observations (see, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).  However, this case turns on the 
question of medical relationship between pre-existing 
schizophrenia and service, which is a matter within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a lay person without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). As his assertions in 
this regard have no probative value, he also is not competent 
to controvert competent and persuasive medical opinion on the 
basis of his assertions, alone.

Under these circumstances, service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


